                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES                        )             MDL No. 2820
LITIGATION                                       )
                                                 )
This document relates to:                        )
B&L Farms Partnership, et al.                    )             Case No. 4:17cv2418
Bruce Farms Partnership, et al.                  )             Case No. 1:18cv26
Claassen, et al.                                 )             Case No. 1:18cv28
Landers, et al.                                  )             Case No. 1:17cv20
Smokey Alley Farm Partnership, et al.            )             Case No. 4:17cv2031
Forest River Farms                               )             Case No. 4:18cv181
Pic                                              )             Case No. 4:18cv533

                            MEMORANDUM and ORDER

       This matter is before the Court on defendants DuPont and Monsanto’s motions to

strike putative class claims from stayed complaints. (#210, #212.) The plaintiffs filed

Master Complaints in this case on August 1, 2018. According to the Case Management

Order (“CMO”) entered on July 23, 2018, any current plaintiff in the MDL that is not

named in a Master Complaint could (1) conform its pleading to a Master Complaint by

filing a Notice to Conform, (2) dismiss its complaint without prejudice, or (3) do nothing

and have its case stayed. Of the cases currently stayed by operation of the CMO, seven

of them include putative class claims. Defendant Monsanto has moved to strike the class

claims from those stayed case complaints. Defendant DuPont has moved to strike the

class claims from the only complaint that names it as a defendant (Smokey Alley Farm

Partnership, No. 4:17cv2031).

       The matter was fully briefed just before this Court held a status conference on

October 19, 2018. At that conference, the Court indicated that it planned to deny



                                             1
Monsanto’s motion. Having now read all the briefing on both motions, the Court will

deny both motions.

       First, defendants argue that Federal Rule of Civil Procedure 23 requires the Court

to address class certification “at an early practicable time.” Fed. R. Civ. P. 23(c)(1)(A).

Because the classes proposed by the seven stayed cases cannot be certified while they are

stayed, defendants insist that the class allegations should be dismissed. However,

defendants cite no MDL cases that involve stayed class claims. Defendants’ authority,

China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1804 (2018), does not call for the dismissal

of the stayed class claims. Rather, that case observes that the recent changes to Rule

23(c) were “made to allow greater leeway, more time for class discovery, and additional

time to ‘explore designation of class counsel’…rather than deny class certification.” Id.

       Further, as plaintiffs point out, the Court’s ruling on class certification for the

Master Crop Damage Complaint will deal with common issues relevant to the stayed

cases. The Court’s rulings on the pending motions to dismiss will likewise be relevant to

the stayed cases. Thus, Monsanto’s arguments regarding the efficiency of the MDL

litigation are unfounded. Although both Monsanto and DuPont argue that they will suffer

prejudice due to delays in discovery, the defendants have received discovery in the form

of the Plaintiff Fact Sheets --- in fact, the Plaintiff Fact Sheets were conceived of at least

in partial response to defendants’ concerns that they would not receive discovery from

the stayed plaintiffs.

       Finally, Monsanto and DuPont have cited no authority allowing the Court to

summarily strike class allegations in pending, stayed complaints. Rule 23(d)(1), which

allows the Court to “require that the pleadings be amended to eliminate allegations about



                                               2
representation of absent persons and that the action proceed accordingly,” does not

support the extreme approach of striking a stayed complaint’s class allegations.

      Accordingly,

      IT IS HEREBY ORDERED that defendants DuPont and Monsanto’s motions to

strike putative class claims from stayed complaints (#210, #212) are DENIED.

      Dated this 23rd day of October, 2018.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            3
